Case 20-68775-pmb        Doc 76    Filed 12/22/20 Entered 12/22/20 12:22:39               Desc Main
                                  Document      Page 1 of 22



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

   IN RE:                              )                  CHAPTER 7
                                       )
   GEOFFREY FARRELL ZILBERBERG, )                         CASE NO. 20-68775-PMB
                                       )
         Debtor.                       )                  JUDGE BAISIER
   ____________________________________)

       NOTICE OF PLEADING, DEADLINE TO OBJECT AND FOR HEARING

           PLEASE TAKE NOTICE that Kathleen Steil as Chapter 7 Trustee (the “Trustee”) filed a
   CONSENT MOTION FOR APPROVAL OF COMPROMISE AND SETTLEMENT (the
   “Motion”) with the Court seeking an order authorizing her to settle controversies between the
   Chapter 7 Bankruptcy Estate (the “Estate”) and Redwood Residential Acquisition Corp., Newrez
   LLC d/b/a Shellpoint Mortgage Servicing and Heritage Select, LLC (collectively the “Settling
   Entities”) to resolve the following pending action and any counterclaims therein asserted against
   the Estate: Geoffrey Farrell Zilberberg v. Redwood Residential Acquisitions, Corp. et. al., Superior
   Court of Fulton County, Georgia, Case No. 2020CV339006 (the “Superior Court Case”).

   Background: Prior to July 7, 2020, the date of the foreclosure sale, Debtor Geoffrey Farrell
   Zilberberg (the “Debtor”) held an interest in real property located at 971 Davis Drive, Atlanta, Fulton
   County, Georgia (the “Property”).

           The history of the relevant lien holders that lead to the foreclosure is as follows: Quicken
   Loans Inc. was the holder of the Security Deed dated December 15, 2015, and recorded December
   22, 2015, in Deed Book 55693, Page 175, Fulton County, Georgia Records encumbering the Property
   (the “Security Deed”). The Security Deed was transferred to Redwood Residential Acquisition Corp.
   via Assignment dated March 20, 2018, recorded on April 9, 2018 in Deed Book 58648, Page 281 of
   the Fulton County, Georgia Records (the “Assignment”). Newrez LLC d/b/a Shellpoint Mortgage
   Servicing acted as the servicer for Redwood Residential Acquisition Corp.

           Subsequent to the filing of the Security Deed and Assignment, but prior to the foreclosure
   sale, on May 7, 2019, the Debtor executed a Quitclaim Deed transferring a one-half interest in the
   Property to his sister, Christine Maria Piccirillo (“Piccirillo”), which was recorded on May 30, 2019
   in the Deed Book 60066, Page 225 of the Superior Court of Fulton County, Georgia (the “Zilberberg
   Deed”). A copy of the Quitclaim Deed from the Debtor to Piccirillo is attached to the Motion as
   Exhibit A. On July 7, 2020, the Property was sold to Heritage Select, LLC at a foreclosure sale for
   the purchase price of $831,000.00 (the “Foreclosure”). The law firm of Rubin Lublin, LLC served as
   foreclosure counsel for Redwood Residential Acquisitions Corp. and is currently in possession of
   excess foreclosure proceeds in the amount of $84,124.19 (the “Excess Proceeds”). On July 29, 2020,
   after the Foreclosure, Piccirillo executed a Quitclaim Deed transferring her one-half interest in the
   Property back to the Debtor, which was recorded on July 31, 2020 in Deed Book 62014, Page 481 of



                                                 1
Case 20-68775-pmb        Doc 76    Filed 12/22/20 Entered 12/22/20 12:22:39              Desc Main
                                  Document      Page 2 of 22



   the Fulton County, Georgia Records (the “Piccirillo Deed”). A copy of the Piccirillo Deed is attached
   to the Motion as Exhibit B.

            On August 5, 2020, the Debtor filed his Verified Complaint for Emergency Injunctive Relief,
   Wrongful Foreclosure, Quia Timet and Other Relief (the “Complaint”) and Motion for Interlocutory
   Injunction or Temporary Restraining Order (the “TRO Motion”) against the Settling Entities in the
   Superior Court of Fulton County, Georgia thereby initiating the Superior Court Case. Among the
   relief request in the Complaint, the Debtor sought to: set aside the July 7, 2020 foreclosure of the
   Property, enjoin the transfer of any deed under power to Heritage Select, LLC, obtain an order
   directing the return of funds paid by Heritage Select, LLC, and obtain reasonable attorney’s fees and
   expenses against the Settling Entities. On August 6, 2020 at 10:00AM, the Superior Court of Fulton
   County held a hearing on the Debtor’s TRO Motion. At the hearing, the Judge ruled against the
   Debtor. On August 11, 2020, the Superior Court of Fulton County issued an order Denying the
   Plaintiff’s Motion for Interlocutory Injunction or Temporary Restraining Order.

            After the commencement of the hearing on the Debtor’s TRO Motion, the Debtor then filed
   his voluntary petition for Chapter 13 relief on or about August 6, 2020 (the “Petition Date”), thereby
   initiating Bankruptcy Case No. 20-68775-pmb in the United States Bankruptcy Court for the Northern
   District of Georgia (“Bankruptcy Case”). The Bankruptcy Case was converted to Chapter 7 on
   August 11, 2020. Pursuant to 11 U.S.C. §541, the Debtor’s pre-petition interest in the Superior Court
   Case is property of the Estate.

           On August 13, 2020 made retroactive to July, 2020 (See Doc. 50), NewRez LLC, as attorney
   in fact for Redwood Residential Acquisitions Corp., as attorney in fact for the Debtor, executed a
   “Deed Under Power” (the “DUP”), conveying the Property to the Heritage Select, LLC which was
   recorded on August 21, 2020 in Deed Book 62134, Page 107 in the Fulton County, Georgia Records.

           On September 30, 2020, this Honorable Court entered an Order Granting Heritage Select,
   LLC’s Motion for Relief from Automatic Stay and Request for Waiver of Rule 4001(a)(3) (Doc. 50),
   thereby permitting Heritage Select, LLC, inter alia, to pursue a dispossessory proceeding against the
   Debtor (including any claims for rent, damages, or attorney’s fees and expenses against the Debtor).
   The Estate is not in possession or control of the Property. Upon information and belief, the Debtor
   has not vacated the Property or surrendered same to Heritage Select, LLC; therefore, Heritage Select,
   LLC filed a counterclaim in the Superior Court Case, seeking, among other things, dispossession and
   damages.


   Settlement: The Trustee and Settling Entities seek authority to resolve the Superior Court
   Case, including any counterclaims against the Estate as follows:

          a. Rubin Lublin, LLC, foreclosure counsel for Redwood Residential Acquisitions
             Corp. and Newrez LLC d/b/a Shellpoint Mortgage Servicing, shall turn over all
             Excess Proceeds to the care and attention of the Chapter 7 Trustee within
             fourteen (14) days of entry of an Order approving this Motion. The funds shall
             be made payable to Kathleen Steil as Chapter 7 Trustee and reference
             bankruptcy case No. 20-68775 on their face. The Trustee shall hold the funds

                                                 2
Case 20-68775-pmb         Doc 76    Filed 12/22/20 Entered 12/22/20 12:22:39                Desc Main
                                   Document      Page 3 of 22



                subject to Picarillo’s interest, if any. The Trustee reserves the right to file any
                necessary adversary proceeding against Picarillo, including without limitation
                pursuant to 11 U.S.C. §§544, 547, 548, 550, and 551.
           b.   Upon receipt of the funds, the Chapter 7 Trustee shall dismiss, with prejudice,
                the pending Superior Court Case against the Settling Entities and file a release
                of the Debtor’s Lis Pendens filed recorded on August 6,2020 in Lien Book
                4898, Page 184 of the Fulton County Records.
           c.    The Bankruptcy Estate does not make any representations or warranties
                regarding the Property or its title history.
           d.   In exchange for the Trustee’s dismissal of the Superior Court Case and the
                turnover of all Excess Proceeds to the Trustee, the Settling Entities shall
                dismiss, with prejudice, any and all counterclaims against the Estate.
           e.   Nothing in this settlement or the above referenced dismissals shall constitute a
                waiver of Heritage Select, LLC’s rights, remedies and abilities to file any
                necessary dispossessory action against the Debtor personally and/or to seek
                recovery of claims for rent, damages, or attorney’s fees and expenses against
                the Debtor personally.

            The Trustee believes that the Settlement set forth herein is in the best interests of the
   creditors. The Settlement between the Trustee and the Settling Entity results in the resolution
   of disputed claims in an expeditious and economical manner, without the need for further
   litigation and the attendant costs and risks. In view of the defenses asserted, including the
   Fulton County Superior Court’s order Denying the Plaintiff’s Motion for Interlocutory
   Injunction or Temporary Restraining Order, and the uncertainty that generally accompanies
   all litigation, the Trustee believes that the Settlement with the Settling Entity should be
   approved by this Court.

           Pursuant to General Order No. 24-2018, the Court may consider this matter without
   further notice or a hearing if no party in interest files a response or objection within twenty-
   one (21) days from the date of service of this notice. If you object to the relief requested
   in this proceeding, you must timely file your objection with the Bankruptcy Clerk at
   Clerk, United States Bankruptcy Court, Room 1340 United States Courthouse,
   Richard B. Russell Building, 75 Ted Turner Drive, SW, Atlanta, Georgia 30303-3367,
   and serve a copy on the Counsel for the Trustee, Kathleen Steil at Ogier, Rothschild &
   Rosenfeld, P.O. Box 1547, Decatur, GA 30031, and any other appropriate persons by the
   objection deadline. The response or objection must explain your position and be actually
   received by the Bankruptcy Clerk within the required time.

          A hearing on the pleadings has been scheduled for January 25, 2021 at 1:35PM
   in Courtroom 1202 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, Georgia, 30303.

          Given the current public health crisis, hearings may be telephonic only. Please
   check the “Important Information Regarding Court Operations During COVID-19
   Outbreak” tab at the top of the GANB Website prior to the hearing for instructions
   on whether to appear in person or by phone.



                                                   3
Case 20-68775-pmb        Doc 76    Filed 12/22/20 Entered 12/22/20 12:22:39               Desc Main
                                  Document      Page 4 of 22



          If an objection or response is timely filed and served, the hearing will proceed as
   scheduled. If you do not file a response or objection within the time permitted, the
   Court may grant the relief requested without further notice or hearing provided that
   an order approving the relief requested is entered at least one business day prior to the
   scheduled hearing. If no objection is timely filed, but no order is entered granting the relief
   requested at least one business day prior to the hearing, the hearing will be held at the time
   and place as scheduled.

          Your rights may be affected. You should read these papers carefully and
   discuss them with your attorney, if you have one in this bankruptcy case. If you do
   not have an attorney, you may wish to consult one.




          Dated: December 22, 2020



                                          OGIER, ROTHSCHILD & ROSENFELD, P.C.

                                          By:     /s/ Kathleen Steil
                                                  Kathleen Steil
                                                  Georgia Bar No. 598895
                                                  Chapter 7 Trustee and Counsel for Trustee



   P.O. Box 1547
   Decatur, GA 30031
   (404) 525-4000
   ks@orratl.com




                                                 4
Case 20-68775-pmb         Doc 76     Filed 12/22/20 Entered 12/22/20 12:22:39                Desc Main
                                    Document      Page 5 of 22



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

   IN RE:                                           )        CHAPTER 7
                                                    )
   GEOFFREY FARRELL ZILBERBERG,                     )        CASE NO. 20-68775-PMB
                                                    )
            Debtor.                                 )        JUDGE BAISIER

                          CONSENT MOTION FOR APPROVAL OF
                            COMPROMISE AND SETTLEMENT

            Kathleen Steil as Chapter 7 Trustee (the “Trustee”), by and through counsel of record, files

   this Consent Motion for Approval of Compromise and Settlement (the “Motion”) in an effort to

   obtain authorization to compromise and settle controversies between the Chapter 7 Bankruptcy

   Estate (the “Estate”) and Redwood Residential Acquisition Corp., Newrez LLC d/b/a Shellpoint

   Mortgage Servicing and Heritage Select, LLC (collectively the “Settling Entities”) to resolve the

   following pending action and any counterclaims asserted therein against the Estate: Geoffrey

   Farrell Zilberberg v. Redwood Residential Acquisitions, Corp. et. al., Superior Court of Fulton

   County, Georgia, Case No. 2020CV339006 (the “Superior Court Case”).

                                         I. BACKGROUND

                                                        1.

            Prior to July 7, 2020, the date of the foreclosure sale referenced in paragraph 4 below, Debtor

   Geoffrey Farrell Zilberberg (the “Debtor”) held an interest in real property located at 971 Davis Drive,

   Atlanta, Fulton County, Georgia (the “Property”).

                                                        2.

            The history of the relevant lien holders that led to the foreclosure is as follows: Quicken Loans

   Inc. was the holder of the Security Deed dated December 15, 2015, and recorded December 22, 2015,

   in Deed Book 55693, Page 175, Fulton County, Georgia Records encumbering the Property (the

                                                   5
Case 20-68775-pmb       Doc 76     Filed 12/22/20 Entered 12/22/20 12:22:39             Desc Main
                                  Document      Page 6 of 22



   “Security Deed”). The Security Deed was transferred to Redwood Residential Acquisition Corp. via

   Assignment dated March 20, 2018, recorded on April 9, 2018 in Deed Book 58648, Page 281 of the

   Fulton County, Georgia Records (the “Assignment”). Newrez LLC d/b/a Shellpoint Mortgage

   Servicing acted as the servicer for Redwood Residential Acquisition Corp.

                                                     3.

          Subsequent to the filing of the Security Deed and Assignment, but prior to the foreclosure

   sale, on May 7, 2019, the Debtor executed a Quitclaim Deed transferring a one-half interest in the

   Property to his sister, Christine Maria Piccirillo (“Piccirillo”), which was recorded on May 30, 2019

   in the Deed Book 60066, Page 225 of the Superior Court of Fulton County, Georgia (the “Zilberberg

   Deed”). A copy of the Quitclaim Deed from the Debtor to Piccirillo is attached hereto, and

   incorporated herein by reference, as Exhibit “A.”

                                                     4.

          On July 7, 2020, the Property was sold to Heritage Select, LLC at a foreclosure sale for the

   purchase price of $831,000.00 (the “Foreclosure”).

                                                     5.

          The law firm of Rubin Lublin, LLC served as foreclosure counsel for Redwood Residential

   Acquisitions Corp., and is currently in possession of excess foreclosure proceeds in the amount of

   $84,124.19 (the “Excess Proceeds”).

                                                     6.

          On July 29, 2020, after the Foreclosure, Piccirillo executed a Quitclaim Deed transferring her

   one-half interest in the Property back to the Debtor, which was recorded on July 31, 2020 in Deed

   Book 62014, Page 481 of the Fulton County, Georgia Records (the “Piccirillo Deed”). A copy of the

   Piccirillo Deed is attached hereto, and incorporated herein by reference, as Exhibit “B.”



                                                 6
Case 20-68775-pmb           Doc 76      Filed 12/22/20 Entered 12/22/20 12:22:39                      Desc Main
                                       Document      Page 7 of 22



                                                            7.

           On August 5, 2020, the Debtor filed a Verified Complaint for Emergency Injunctive Relief,

   Wrongful Foreclosure, Quia Timet and Other Relief (the “Complaint”) and Motion for Interlocutory

   Injunction or Temporary Restraining Order (the “TRO Motion”) against the Settling Entities in the

   Superior Court of Fulton County, Georgia thereby initiating the Superior Court Case. Among the

   relief request in the Complaint, the Debtor sought to: set aside the July 7, 2020 foreclosure of the

   Property, enjoin the transfer of any deed under power to Heritage Select, LLC, obtain an order

   directing the return of funds paid by Heritage Select, LLC, and obtain reasonable attorney’s fees and

   expenses against the Settling Entities.

                                                            8.

           On August 6, 2020 at 10:00AM, the Superior Court of Fulton County held a hearing on the

   Debtor’s TRO Motion. At the hearing, the Judge ruled against the Debtor. On August 11, 2020, the

   Superior Court of Fulton County issued an order Denying the Plaintiff’s Motion for Interlocutory

   Injunction or Temporary Restraining Order.

                                                            9.

           After the commencement of the hearing on the Debtor’s TRO Motion, the Debtor then filed

   his voluntary petition for Chapter 13 relief on August 6, 2020 (the “Petition Date”), thereby initiating

   Bankruptcy Case No. 20-68775-pmb in the United States Bankruptcy Court for the Northern District

   of Georgia (the “Bankruptcy Case”). The Bankruptcy Case was converted to Chapter 7 on August

   11, 2020.1 As a result, pursuant to 11 U.S.C. § 541, the Debtor’s pre-petition interest in the Superior

   Court Case is property of the Estate.



   1
     On September 11, 2020, the Debtor filed a second Chapter 7 Bankruptcy Case, Case No. 20-69814, which has since been
   dismissed pursuant to the Bankruptcy Court’s Order of November 3, 2020 (Case No. 20-69814: Doc 23).


                                                        7
Case 20-68775-pmb        Doc 76    Filed 12/22/20 Entered 12/22/20 12:22:39              Desc Main
                                  Document      Page 8 of 22



                                                     10.

          On August 13, 2020, made retroactive to July 2020 (See Doc. 50), NewRez LLC, as attorney

   in fact for Redwood Residential Acquisitions Corp., as attorney in fact for the Debtor, executed a

   “Deed Under Power” (the “DUP”), conveying the Property to the Heritage Select, LLC which was

   recorded on August 21, 2020 in Deed Book 62134, Page 107 in the Fulton County, Georgia Records.

                                                     11.

          On September 30, 2020, this Honorable Court entered an Order Granting Heritage Select,

   LLC’s Motion for Relief from Automatic Stay and Request for Waiver of Rule 4001(a)(3) (Doc No.

   50), thereby permitting Heritage Select, LLC, inter alia, to pursue a dispossessory proceeding against

   the Debtor (including any claims for rent, damages, or attorney’s fees and expenses against the

   Debtor). The Estate is not in possession or control of the Property.

                                                     12.

          On October 16, 2020, the 341 Meeting in the Bankruptcy Case was held and concluded.

   Kathleen Steil is the duly appointed Chapter 7 Trustee for the Estate.

                                                     13.

          Upon information and belief, the Debtor has not vacated the Property nor surrendered same

   to Heritage Select, LLC. Therefore, Heritage Select, LLC filed a counterclaim in the Superior Court

   Case, seeking, among other things, dispossession and damages.

                                     II.     SETTLEMENT

                                                     14.

          The Trustee and Settling Entities seek authority to resolve the Superior Court Case,

   including any counterclaims against the Estate as follows:




                                                 8
Case 20-68775-pmb       Doc 76     Filed 12/22/20 Entered 12/22/20 12:22:39           Desc Main
                                  Document      Page 9 of 22



      a. Rubin Lublin, LLC, foreclosure counsel for Redwood Residential Acquisitions

         Corp. and Newrez LLC d/b/a Shellpoint Mortgage Servicing, shall turn over all

         Excess Proceeds to the care and attention of the Chapter 7 Trustee within fourteen

         (14) days of entry of an Order approving this Motion. The funds shall be made

         payable to Kathleen Steil as Chapter 7 Trustee and reference bankruptcy case No.

         20-68775 on their face. The Trustee shall hold the funds subject to Picarillo’s

         interest, if any. The Trustee reserves the right to file any necessary adversary

         proceeding against Picarillo, including without limitation pursuant to 11 U.S.C.

         §§544, 547, 548, 550, and 551.

      b. Upon receipt of the funds, the Chapter 7 Trustee shall dismiss, with prejudice, the

         pending Superior Court Case against the Settling Entities and file a release of the

         Debtor’s Lis Pendens filed recorded on August 6, 2020 in Lien Book 4898, Page

         184 of the Fulton County Records (the “Lis Pendens”).

      c. The Bankruptcy Estate does not make any representations or warranties regarding

         the Property or its title history.

      d. In exchange for the Trustee’s dismissal of the Superior Court Case and the turnover

         of all Excess Proceeds to the Trustee, the Settling Entities shall dismiss, with

         prejudice, any and all counterclaims against the Estate.

      e. Nothing in this settlement or the above referenced dismissals shall constitute a

         waiver of Heritage Select, LLC’s rights, remedies and abilities to file any necessary

         dispossessory action against the Debtor personally and/or to seek recovery of

         claims for rent, damages, or attorney’s fees and expenses against the Debtor

         personally.



                                              9
Case 20-68775-pmb       Doc 76    Filed 12/22/20 Entered 12/22/20 12:22:39              Desc Main
                                 Document     Page 10 of 22



                                                  15.

          Bankruptcy Rule 9019 provides, in pertinent part, that “[o]n motion by the Trustee

   and after notice and a hearing, the court may approve a compromise or settlement.” Fed.

   R. Bankr. P. 9019. Compromise and settlements assist in the efficient administration of the

   bankruptcy estate, reduce administrative costs, and are favored in bankruptcy. See Fogel

   v. Zell, 221 F.3rd 955, 960 (7th Cir. 2000).

                                                  16.

          The Trustee requests that the Court consider approving the settlement pursuant to

   Bankruptcy Rule 9019.       Under Bankruptcy Rule 9019, the Court has discretionary

   authority to approve a compromise of a controversy or dispute. See Protective Comm. for

   Independent Stockholders of TNT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424

   (1968); Continental Airlines, Inc. v. Airline Pilots Ass'n Infl. (In re Continental Airlines,

   Inc.), 907 F.2d 1500, 1508 (5th Cir. 1990). Whether to approve a proposed compromise is

   a matter within the sound discretion of the Bankruptcy Court and pre-trial settlements are

   favored by the courts. See In re Munford, Inc., 97 F.3d 449, 455 (11th Cir. 1996); In re

   AWECO, Inc., 725 F.2d 293, 297 (11th Cir. 1984); In re Grot, 291 Br. 204, 208 (Bankr.

   M.D. Ga. 2003). Bankruptcy settlements are a "normal part of the bankruptcy process" and

   "desirable and wise methods of bringing to close proceedings otherwise lengthy,

   complicated and costly." TNT Trailer, 390 U.S. at 424 (1986).

                                                  17.

          According to the Eleventh Circuit, in deciding whether to approve a proposed

   settlement, a Bankruptcy Court should evaluate: (a) the probability of success in litigation,

   with due consideration for the uncertainty of the facts and the law; (b) the difficulties, if



                                                  10
Case 20-68775-pmb        Doc 76    Filed 12/22/20 Entered 12/22/20 12:22:39                Desc Main
                                  Document     Page 11 of 22



   any, to be encountered in collection on a judgment; (c) the c the complexity of the litigation

   involved, and the expense, inconvenience and delay necessarily attending it and (d) the

   paramount interest of the creditors and a proper defense to their reasonable views in the

   premise. See Wallis v. Justice Oaks II, Ltd (In re Justice Oaks II, Ltd), 898 F.2d 1544 (11th

   Cir. 1990). See also, In re Medial Cent., Inc., 190 B.R. 316 (Bankr. E.D. Tenn. 1994).

          Whether a proposed settlement is a product of an arms-length negotiation is a factor

   bearing on the wisdom of the compromise. In re Cajun Elec. Power Co-Op., Inc., 119 F.3d

   349, 356 (5th Cir. 1997); In re Foster Mortgage Corp., 68 F.3d 914, 918 (5th Cir. 1995).

   Additionally, determining whether the settlement is in the best interest of the estate is an

   important consideration. See, e.g. Cajun Elec., 119 F.3d at 356 (1997). Generally, the role

   of the Bankruptcy Court, when evaluating a proposed settlement, is not to decide the issues

   in dispute by conducting a mini-trial. Instead, the Bankruptcy Court should determine

   whether the settlement is fair and equitable as a whole. See e.g. Cajun Elec., 119 F.3d at

   355-56 (1997); In re Joiner, 319 Br. 903, 907 (Bankr. M.D. Ga 2004); Grot, 291 Br. At

   208 (2003). In addition, “it must be remembered that the evaluation of any lawsuit is quite

   problematic and calls for a significant degree of speculation.” Texas Extrusion Corp. v.

   Lockhead Corp. (In re Texas Extrusion Corp.), 844 F.2d 1142, 1159 (5th Cir. 1988).

                                                18.

          The Trustee believes that the Settlement set forth herein is in the best interests of the

   creditors. The Settlement between the Trustee and the Settling Entity results in the resolution

   of disputed claims in an expeditious and economical manner, without the need for further

   litigation and the attendant costs and risks. In view of the defenses asserted, including the

   Fulton County Superior Court’s order Denying the Plaintiff’s Motion for Interlocutory



                                                 11
Case 20-68775-pmb       Doc 76    Filed 12/22/20 Entered 12/22/20 12:22:39              Desc Main
                                 Document     Page 12 of 22



   Injunction or Temporary Restraining Order, and the uncertainty that generally accompanies

   all litigation, the Trustee believes that the Settlement with the Settling Entity should be

   approved by this Court.

                                               19.

          Under the standard set forth above and for the reasons previously detailed herein, the

   Trustee believes the Court should approve this Motion.

          WHEREFORE, Trustee prays that this Honorable Court enter an order:

          1.      Approving this Motion, including the proposed compromise and settlement as set

                  out above; and

          2.      Authorizing the Trustee to enter into any and all documents necessary to effectuate

                  the compromise and settlement referenced herein, including a dismissal with

                  prejudice of the Superior Court Case and release of the Lis Pendens; and

          3.      Grant such other and further relief as this Court deems just and proper.




                             [SIGNATURES CONTINUED ON NEXT PAGE]




                                               12
Case 20-68775-pmb       Doc 76    Filed 12/22/20 Entered 12/22/20 12:22:39         Desc Main
                                 Document     Page 13 of 22



                                     Respectfully submitted by:

                                        OGIER, ROTHSCHILD & ROSENFELD, P.C.

                                        By:     /s/ Kathleen Steil
                                                Kathleen Steil
                                                Georgia Bar No. 598895
                                                Chapter 7 Trustee and Counsel for Trustee
   P.O. Box 1547
   Decatur, GA 30031
   (404) 525-4000
   ks@orratl.com

   Agreed and Consented to By:

   /s/James R. Fletcher, II (signed with express permission)
   James R. Fletcher, II
   Georgia Bar No. 232541
   Fletcher Law Firm, LLC
   2993 Sandy Plains Rd Ste 225B
   Marietta, GA 30066
   Phone: (404) 409-5665
   E-mail: jim@FletcherLawFirm.com
   Attorney for Heritage Select, LLC

   /s/ Soo Hong (signed with express permission)
   Soo Hong
   Georgia Bar No. 129608
   Blevins & Hong, P.C.
   191 Roswell Street
   Marietta, GA 30060
   Phone: (678) 354-2290
   bk@cobbcountylaw.com
   Attorney for Heritage Select, LLC

   /s/ Keith S. Anderson (signed with express permission)
   Keith S. Anderson
   Georgia Bar No. 136246
   Bradley Arrant Boult Cummings LLP
   One Federal Place
   1819 Fifth Avenue North
   Birmingham, AL 35203
   Phone: (205) 521-8714
   E-mail: kanderson@bradley.com
   Attorney for Redwood Residential Acquisition Corp and
   Newrez LLC d/b/a Shellpoint Mortgage Servicing

                                               13
Case 20-68775-pmb     Doc 76    Filed 12/22/20 Entered 12/22/20 12:22:39   Desc Main
                               Document     Page 14 of 22




   /s/ Bret Chaness (signed with express permission)
   Bret Chaness, Esq.
   GA Bar No. 720572
   Rubin Lublin, LLC
   3145 Avalon Ridge Place, Suite 100
   Peachtree Corners, GA 30071
   Phone: (678) 281-2730
   bchaness@rlselaw.com
   Foreclosure Counsel for Redwood Residential Acquisitions Corp.




                                            14
Case 20-68775-pmb       Doc 76    Filed 12/22/20 Entered 12/22/20 12:22:39            Desc Main
                                 Document     Page 15 of 22



                               CERTIFICATE OF SERVICE

          I Kathleen Steil, certify that I am over the age of 18 and that on December 22, 2020
   I served a copy of the foregoing CONSENT MOTION FOR APPROVAL OF
   COMPROMISE AND SETTLEMENT and NOTICE OF PLEADING, DEADLINE
   TO OBJECT AND FOR HEARING by first class U.S. Mail, with adequate postage
   prepaid on the following persons or entities at the addresses stated:

   Shawna Staton, Esq.
   Office of the United States Trustee
   362 Richard Russell Building
   75 Ted Turner Drive, S.W.
   Atlanta, GA 30303

   Bret Chaness, Esq.
   Rubin Lublin, LLC
   3145 Avalon Ridge Place, Suite 100
   Peachtree Corners, GA 30071

   Philip L. Rubin, Esq.
   Rubin Lublin LLC
   5555 Glenridge Connector, Suite 900
   Atlanta, GA 30342

   Keith S. Anderson, Esq.
   Bradley Arrant Boult Cummings LLP
   One Federal Place
   1819 Fifth Avenue North
   Birmingham, AL 35203

   Soo J. Hong, Esq.
   Blevins & Hong, P.C.
   191 Roswell Street
   Marietta, GA 30060

   James R. Fletcher, II
   Fletcher Law Firm, LLC
   2993 Sandy Plains Rd Ste 225B
   Marietta, GA 30066

   Paul Reece Marr, Esq.
   Paul Reece Marr, P.C.
   300 Galleria Parkway, N.W.
   Suite 960
   Atlanta, GA 30339



                                               15
Case 20-68775-pmb      Doc 76     Filed 12/22/20 Entered 12/22/20 12:22:39     Desc Main
                                 Document     Page 16 of 22



   Geoffrey Farrell Zilberberg
   971 Davis Drive
   Atlanta, GA 30327

   Synchrony Bank
   c/o PRA Receivables Management, LLC
   PO Box 41021
   Norfolk, VA 23541

   James W. Hays, Esq.
   Hays Potters & Martin, LLP
   3945 Holcomb Bridge Road, Suite 300
   Peachtree Corners, Georgia 30092


   This 22nd day of December, 2020

                                                   /s/Kathleen Steil
                                                   Kathleen Steil
                                                   Georgia Bar No. 598895
                                                   Counsel for Chapter 7 Trustee
   Ogier, Rothschild & Rosenfeld, P.C.             and Chapter 7 Trustee
   P.O. Box 1547
   Decatur, GA 30031
   ks@orratl.com
   (404) 525-4000 ext. 406




                                            16
Case 20-68775-pmb   Doc 76    Filed 12/22/20 Entered 12/22/20 12:22:39   Desc Main
                             Document     Page 17 of 22




                                                                EXHIBIT "A"
Case 20-68775-pmb   Doc 76    Filed 12/22/20 Entered 12/22/20 12:22:39   Desc Main
                             Document     Page 18 of 22
Case 20-68775-pmb   Doc 76    Filed 12/22/20 Entered 12/22/20 12:22:39   Desc Main
                             Document     Page 19 of 22
Case 20-68775-pmb   Doc 76    Filed 12/22/20 Entered 12/22/20 12:22:39   Desc Main
                             Document     Page 20 of 22
Case 20-68775-pmb   Doc 76    Filed 12/22/20 Entered 12/22/20 12:22:39   Desc Main
                             Document     Page 21 of 22




                                                                    EXHIBIT "B"
Case 20-68775-pmb   Doc 76    Filed 12/22/20 Entered 12/22/20 12:22:39   Desc Main
                             Document     Page 22 of 22
